                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                JONESBORO DIVISION

NATHAN WARREN                                                                         PLAINTIFF
ADC #12400

V.                                 CASE NO. 3:19-cv-325 JM

RHONDA THOMAS, et al.                                                                DEFENDANTS

                INITIAL ORDER FOR PRO SE PRISONER-PLAINTIFFS

       You have filed this federal civil rights lawsuit pro se, that is, without the help of a lawyer.

There are rules and procedures that you must follow in order to proceed with your lawsuit, even

though you are not a lawyer.

       First: Follow All Court Rules. You must comply with the Federal Rules of Civil
       Procedure as well as Local Rules for the Eastern District of Arkansas. Copies of rules can
       be found in the prison library.

       In particular, Local Rule 5.5(c)(2) explains requirements for plaintiffs, like you, who are
       not represented by a lawyer:

               1.      You must promptly notify the Clerk and the other parties in the case of any
                       change in address. You must inform the Court if you are transferred from
                       one unit to another. Notifying the Court of your change in address is
                       especially important if you are released from custody while your lawsuit is
                       pending. If you do not keep the Court informed as to your current address,
                       your lawsuit can be dismissed.
               2.      You must monitor the progress of your case and prosecute the case
                       diligently.
               3.      You must sign all pleadings and other papers filed with the Court, and each
                       paper you file must include your current address.
               4.      If you fail to timely respond to a Court Order directing action on your part,
                       the case may be dismissed, without prejudice.

       Second: Pay the Filing Fee. Every civil case filed by a prisoner – including this one –
       requires the plaintiff to pay a filing fee either at the beginning of the lawsuit or, if he cannot
       afford to pay the entire fee in a lump sum, to apply to proceed in forma pauperis (“IFP”).
       You have filed an application to proceed IFP and submitted all necessary documents. Your
       IFP motion (docket entry #1), therefore, is GRANTED.

       The Court does not assess an initial partial filing fee. Your custodian is directed to collect
       monthly payments equal to 20% of the preceding month’s income in your institutional
       account each time the amount in that account is greater than $10. Your custodian must
      send those payments to the Clerk until a total of $350 has been paid. These payments
      should be clearly identified by the name and number assigned to this action.

      Third: No Right to Appointed Counsel. This is a civil case. Unlike criminal cases, there
      is no right to have an appointed lawyer in a civil case. If your case proceeds to a jury trial,
      however, a lawyer will be appointed to assist you before trial.

      Fourth: Do Not File Your Discovery Requests. Discovery requests, such as
      interrogatories and requests for documents, are not to be filed with the court. Instead,
      discovery requests should be sent to counsel for the defendant (or directly to the defendant
      if he or she is not represented by a lawyer). No discovery should be sent to a defendant
      until after that defendant has been served with the complaint.

      Fifth: Do Not Send Documents to Court Except in Two Situations. You may send
      documents or other evidence to the Court only if attached to a motion for summary
      judgment or in response to a motion for summary judgment; or if the Court orders you to
      send documents or other evidence.

      Sixth: Provide a Witness List. If your case is set for trial, as your trial date approaches,
      you will be asked to provide a witness list. After reviewing the witness list, the Court will
      subpoena necessary witnesses.

      The Clerk of the Court is directed to send a copy of this Order to the Administrator of the

Greene County Detention Center, 1809 North Rocking Chair Road, Paragould, Arkansas 72450.

      IT IS SO ORDERED this 15th day of November, 2019.




                                             ________________________________
                                             UNITED STATES DISTRICT JUDGE




                                                2
